UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013 – January 31, 2014 Item 1.Schedule of Investments. Attached hereto. LCM Advent/Claymore Enhanced Growth & Income Fund Portfolio of Investments January 31, 2014 (unaudited) Principal Optional Call Amount ~ Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 124.5% Convertible Bonds - 86.7% Auto Manufacturers - 0.7% Navistar International Corp.(a) CCC- 4.500% 10/15/2018 N/A Auto Parts & Equipment - 1.8% Meritor, Inc. B- 7.875% 03/01/2026 12/01/20 @ 100 Meritor, Inc.(d) (h) B- 4.000% 02/15/2027 02/15/19 @ 100 Biotechnology - 9.8% Cubist Pharmaceuticals, Inc.(a) (h) NR 1.125% 09/01/2018 N/A Emergent Biosolutions, Inc.(a) NR 2.875% 01/15/2021 N/A Exelixis, Inc. NR 4.250% 08/15/2019 N/A Gilead Sciences, Inc., Series C(h) A- 1.000% 05/01/2014 N/A Gilead Sciences, Inc., Series D A- 1.625% 05/01/2016 N/A Incyte Corp. Ltd.(a) NR 0.375% 11/15/2018 N/A InterMune, Inc.(h) NR 2.500% 12/15/2017 N/A Diversified Financial Services - 2.2% EUR 2,000,000 Magyar Nemzeti Vagyonkezelo Zrt, Series RICH (Hungary) Ba1 3.375% 04/02/2019 N/A Walter Investment Management Corp. NR 4.500% 11/01/2019 N/A Electric - 0.3% EUR 300,000 CEZ MH BV, Series MOL (Netherlands)(b) A- 0.000% 08/04/2017 N/A Electrical Components & Equipment - 1.4% JPY 200,000,000 Nidec Corp. (Japan)(b) NR 0.000% 09/18/2015 N/A Gas - 0.5% ENN Energy Holdings Ltd. (Cayman Islands)(b) NR 0.000% 02/26/2018 N/A Hand & Machine Tools - 0.7% JPY 90,000,000 OSG Corp. (Japan)(b) NR 0.000% 04/04/2022 N/A Health Care Products - 4.3% HeartWare International, Inc.(h) NR 3.500% 12/15/2017 N/A Hologic, Inc., Series 2010(c) (d) (h) B+ 2.000% 12/15/2037 12/15/16 @ 100 Volcano Corp.(h) NR 1.750% 12/01/2017 N/A Wright Medical Group, Inc.(h) NR 2.000% 08/15/2017 N/A Health Care Services - 1.2% LifePoint Hospitals, Inc.(h) B 3.500% 05/15/2014 N/A Home Builders - 5.1% DR Horton, Inc., Series DHI(h) BB 2.000% 05/15/2014 N/A Lennar Corp.(a) (h) BB- 3.250% 11/15/2021 11/20/16 @ 100 Ryland Group, Inc.(h) BB- 1.625% 05/15/2018 N/A Home Furnishings - 1.6% JPY 100,000,000 Sony Corp. (Japan)(b) NR 0.000% 11/30/2017 N/A EUR 600,000 Steinhoff Finance Holding GmbH, Series SHF (Austria) NR 4.000% 01/30/2021 N/A Household Products & Housewares - 1.0% HKD 12,000,000 Biostime International Holdings Ltd. (Cayman Islands)(b) NR 0.000% 02/20/2019 N/A Insurance - 2.9% Radian Group, Inc.(h) B- 3.000% 11/15/2017 N/A CHF 1,150,000 Swiss Life Holding AG, Series SLHN (Switzerland)(b) BBB 0.000% 12/02/2020 N/A Internet - 5.2% Ctrip.com International Ltd. (Cayman Islands)(a) (h) NR 1.250% 10/15/2018 N/A Equinix, Inc.(h) B+ 3.000% 10/15/2014 N/A WebMD Health Corp.(h) NR 2.500% 01/31/2018 N/A Yahoo!, Inc.(a) (b) (h) BB+ 0.000% 12/01/2018 N/A Iron & Steel - 5.0% ArcelorMittal, Series MTUS (Luxembourg)(h) B+ 6.000% 01/15/2016 N/A United States Steel Corp.(h) BB- 4.000% 05/15/2014 N/A Lodging - 1.4% MGM Resorts International(h) B+ 4.250% 04/15/2015 N/A Machinery-Diversified - 4.7% Chart Industries, Inc.(h) B+ 2.000% 08/01/2018 N/A JPY 200,000,000 Ebara Corp., Series 6 (Japan)(b) NR 0.000% 03/19/2018 N/A Haitian International Holdings Ltd. (Cayman Islands) NR 2.000% 02/13/2019 N/A JPY 100,000,000 IHI Corp. (Japan)(b) NR 0.000% 03/29/2016 03/28/14 @ 100 Media - 0.4% Liberty Interactive, LLC(a) (h) BB 1.000% 09/30/2043 10/05/16 @ 100 Mining - 3.7% Glencore Finance Europe SA (Luxembourg) BBB 5.000% 12/31/2014 N/A Royal Gold, Inc.(h) NR 2.875% 06/15/2019 N/A Miscellaneous Manufacturing - 0.7% JPY 100,000,000 Nikkiso Co. Ltd. (Japan)(b) NR 0.000% 08/02/2018 N/A Oil & Gas - 3.3% Chesapeake Energy Corp.(h) BB- 2.250% 12/15/2038 12/15/18 @ 100 Cobalt International Energy, Inc.(h) NR 2.625% 12/01/2019 N/A Oil & Gas Services - 0.4% Hornbeck Offshore Services, Inc. BB- 1.500% 09/01/2019 N/A Pharmaceuticals - 9.5% Array BioPharma, Inc. NR 3.000% 06/01/2020 N/A Auxilium Pharmaceuticals, Inc.(h) NR 1.500% 07/15/2018 N/A BioMarin Pharmaceutical, Inc.(h) NR 1.500% 10/15/2020 N/A Isis Pharmaceuticals, Inc.(h) NR 2.750% 10/01/2019 N/A Medivation, Inc.(h) NR 2.625% 04/01/2017 N/A Salix Pharmaceuticals Ltd.(h) NR 1.500% 03/15/2019 N/A Theravance, Inc.(h) NR 2.125% 01/15/2023 N/A Vivus, Inc.(a) (h) NR 4.500% 05/01/2020 N/A Real Estate - 1.0% Forest City Enterprises, Inc.(a) (h) BB- 3.625% 08/15/2020 08/15/18 @ 100 Real Estate Investment Trusts - 1.1% ProLogis, LP BBB 3.250% 03/15/2015 N/A SL Green Operating Partnership, LP(a) (h) BB+ 3.000% 10/15/2017 N/A Semiconductors - 5.2% Micron Technology, Inc. BB- 1.875% 06/01/2014 N/A Micron Technology, Inc., Series G BB- 3.000% 11/15/2043 11/20/18 @ 83 Novellus Systems, Inc. BBB 2.625% 05/15/2041 N/A NVIDIA Corp.(a) BB+ 1.000% 12/01/2018 N/A SunEdison, Inc.(a) NR 2.000% 10/01/2018 N/A Software - 3.8% Allscripts Healthcare Solutions, Inc.(a) (h) NR 1.250% 07/01/2020 N/A Nuance Communications, Inc.(h) BB- 2.750% 08/15/2027 08/20/14 @ 100 ServiceNow, Inc.(a) (b) NR 0.000% 11/01/2018 N/A Telecommunications - 7.8% EUR 487,626 Alcatel-Lucent, Series ALU (France) CCC+ 4.250% 07/01/2018 N/A Ciena Corp.(h) B 0.875% 06/15/2017 N/A Ciena Corp. NR 4.000% 12/15/2020 N/A Clearwire Communications, LLC / Clearwire Finance, Inc.(a) (h) Ba1 8.250% 12/01/2040 12/01/17 @ 100 EUR 500,000 Nokia OYJ, Series REGS (Finland) B+ 5.000% 10/26/2017 N/A Total Convertible Bonds - 86.7% (Cost $131,567,752) Corporate Bonds - 7.5% Banks - 0.9% Synovus Financial Corp. B+ 5.125% 06/15/2017 N/A Chemicals - 1.3% Ashland, Inc. BB 4.750% 08/15/2022 05/15/22 @ 100 Rockwood Specialties Group, Inc. BB+ 4.625% 10/15/2020 10/15/15 @ 103 Commercial Services - 0.5% Prospect Medical Holdings, Inc.(a) B- 8.375% 05/01/2019 05/01/15 @ 106 Diversified Financial Services - 1.1% SLM Corp., Series MTN BBB- 4.625% 09/25/2017 N/A Media - 0.7% DISH DBS Corp. BB- 4.625% 07/15/2017 N/A Miscellaneous Manufacturing - 0.3% LSB Industries, Inc.(a) B+ 7.750% 08/01/2019 08/01/16 @ 104 Oil & Gas - 0.3% Alta Mesa Holdings, LP / Alta Mesa Finance Services Corp.(h) B 9.625% 10/15/2018 10/15/14 @ 105 Pipelines - 1.2% Regency Energy Partners, LP / Regency Energy Finance Corp. BB 5.750% 09/01/2020 06/01/20 @ 100 Software - 1.2% First Data Corp.(h) B- 12.625% 01/15/2021 01/15/16 @ 113 Total Corporate Bonds - 7.5% (Cost $12,102,893) Number of Shares Description Value Convertible Preferred Stocks - 3.2% Aerospace & Defense - 0.8% United Technologies Corp.(h) BBB+ 7.500% 08/01/2015 Insurance - 0.4% MetLife, Inc.(h) BBB- 5.000% 03/26/2014 Oil & Gas - 1.7% Chesapeake Energy Corp.(a) (e) (h) B- 5.750% - Savings & Loans - 0.3% New York Community Capital Trust V BB 6.000% 11/01/2051 Total Convertible Preferred Stocks - 3.2% (Cost $5,227,656) Common Stocks - 26.8% Auto Manufacturers - 1.2% General Motors Co.(h) Banks - 4.9% JPMorgan Chase & Co.(g) (h) Mitsubishi UFJ Financial Group, Inc. (Japan) Mizuho Financial Group, Inc. (Japan) Sumitomo Mitsui Financial Group, Inc. (Japan) Biotechnology - 2.4% Amarin Corp. PLC, ADR (United Kingdom)(f) (h) Celgene Corp.(f) (g) (h) Coronado Biosciences, Inc.(f) (g) (h) Vertex Pharmaceuticals, Inc.(f) (g) Commercial Services - 0.3% Park24 Co. Ltd. (Japan) Entertainment - 0.5% Gaming and Leisure Properties, Inc., REIT(h) Penn National Gaming, Inc.(f) (g) (h) Health Care Services - 0.5% Brookdale Senior Living, Inc.(f) (h) Insurance - 1.8% American International Group, Inc.(g) (h) Internet - 2.5% Google, Inc., Class A(f) (g) Yahoo!, Inc.(f) (h) Investment Companies - 0.3% Caesars Acquisition Co., Class A(f) Lodging - 1.0% Boyd Gaming Corp.(f) Las Vegas Sands Corp.(g) Media - 3.0% DISH Network Corp., Class A(f) Time Warner Cable, Inc.(h) Miscellaneous Manufacturing - 0.4% FUJIFILM Holdings Corp. (Japan) Oil & Gas - 0.7% Par Petroleum Corp.(f) Oil & Gas Services - 1.5% Hornbeck Offshore Services, Inc.(f) (h) Technip SA (France) Pharmaceuticals - 1.0% MannKind Corp.(f) Pharmacyclics, Inc.(f) (g) (h) Real Estate Investment Trusts - 0.8% ProLogis, Inc. Retail - 2.2% Aeropostale, Inc.(f) (h) Lululemon Athletica, Inc.(f) (g) (h) Tiffany & Co.(g) (h) Telecommunications - 1.8% Ixia(f) T-Mobile US, Inc.(f) Vodafone Group PLC, ADR (United Kingdom)(h) Total Common Stocks - 26.8% (Cost $44,688,214) Warrants - 0.3% MannKind Corp., expiring 02/08/2016(f) (h) Vringo, Inc., expiring 06/21/2015(f) (Cost $283,903) Total Long-Term Investments - 124.5% (Cost $193,870,418) Contracts (100 shares per contract) Options Purchased (f) Expiration Date Exercise Price Value Call Options Purchased - 1.4% Aeropostale, Inc. February 2014 Alexion Pharmaceuticals, Inc. May 2014 BioMarin Pharmaceutical, Inc. February 2014 BioMarin Pharmaceutical, Inc. March 2014 Coronado Biosciences, Inc. February 2014 Incyte Corp. Ltd. February 2014 Medivation, Inc. January 2014 NetApp, Inc. February 2014 SPDR S&P rust March 2014 Vertex Pharmaceuticals, Inc. July 2014 Wright Medical Group, Inc. February 2014 Yahoo!, Inc. February 2014 (Cost $2,147,137) Put Options Purchased - 1.0% iShares MSCI Emerging Markets ETF February 2014 iShares MSCI Emerging Markets ETF February 2014 SPDR S&P rust February 2014 SPDR S&P rust February 2014 (Cost $1,753,600) Total Options Purchased - 2.4% (Cost $3,900,737) Total Investments - 126.9% (Cost $197,771,155) Other Assets in excess of Liabilities - 4.1% Total Value of Options Written - (0.2%) (Premiums received $631,291) Borrowings - (30.8% of Net Assets or 22.6% of Total Investments) Net Assets- 100.0% ADR - American Depositary Receipt AG - Stock Corporation BV - Limited Liability Company CHF - Swiss Franc EUR - Euro GmbH - Limited Liability HKD - Hong Kong Dollar JPY - Japanese yen LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable OYJ - Public Traded Company PLC - Public Limited Company SA - Corporation ~ The principal amount is denominated in U.S. Dollars unless otherwise noted. * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2014, these securities amounted to $32,148,180, which represents 19.8% of net assets. (b) Zero coupon bond. (c) Security becomes an accreting bond after December 15, 2016 with a 2.00% principal accretion rate. (d) Security is a "step-down" bond where the coupon decreases or steps down at a predetermined date.The rate shown reflects the rate in effect at January 31, 2014. (e) Security is perpetual and, thus does not have a predetermined maturity date. (f) Non-income producing security. (g) Security represents cover for outstanding written options. (h) All or a portion of this security has been physically segregated in connection with the line of credit, written options or forward exchange currency contracts. As of January 31, 2014, the total amount segregated was $110,294,312. Country Breakdown as a % of Long-Term Investments United States 80.1% Japan 8.8% Luxembourg 2.9% Cayman Islands 2.7% Hungary 1.4% France 1.3% United Kingdom 0.8% Finland 0.7% Switzerland 0.7% Austria 0.4% Netherlands 0.2% Subject to change daily. See previously submitted notes to financial statements for the period ended October 31, 2013. Contracts (100 shares per contract) Call Options Written (a) Expiration Month Exercise Price Value American International Group, Inc. August 2014 $ 60.00 Celgene Corp. July 2014 Coronado Biosciences, Inc. February 2014 10 Google, Inc. June 2014 JPMorgan Chase & Co. June 2014 Las Vegas Sands Corp. June 2014 Lululemon Athletica, Inc. June 2014 Penn National Gaming, Inc. April 2014 Pharmacyclics, Inc. May 2014 Tiffany & Co. May 2014 Vertex Pharmaceuticals, Inc. July 2014 Total Value of Call Options Written (Premiums received $631,291) (a) Non-income producing security. At January 31, 2014, the following forward exchange currency contracts were outstanding: Forward Exchange Currency Contracts Contracts to Sell Counterparty Settlement Date Settlement Value Value at 1/31/2014 Net Unrealized Appreciation (Depreciation) CHF for USD The Bank of New York Mellon 3/19/2014 $ $ $ EUR for USD The Bank of New York Mellon 3/19/2014 JPY for USD The Bank of New York Mellon 2/3/2014 ) JPY for USD The Bank of New York Mellon 3/19/2014 ) $ Contracts to Buy Counterparty Settlement Date Settlement Value Value at 1/31/2014 Net Unrealized Appreciation (Depreciation) EUR for USD The Bank of New York Mellon 2/4/2014 $ $ $ ) EUR for USD The Bank of New York Mellon 3/19/2014 ) HKD for USD The Bank of New York Mellon 2/20/2014 ) JPY for USD The Bank of New York Mellon 3/19/2014 $ ) Total unrealized appreciation on forward exchange currency contracts $ At January 31, 2014, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes, excluding written options, forward exchange currency contracts and foreign currency translations are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Net Tax Unrealized Appreciation on Derivatives and Foreign Currency $ $ $ ) $ $ Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and asked prices.Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and asked prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security's fair value.Exchange-traded funds are valued at the last sales price or official closing price on the exchange where the security is principally traded.Swaps are valued daily by independent pricing services or dealers using the mid price.Forward exchange currency contracts are valued daily at current exchange rates.Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Exchange-traded options are valued at the closing price, if traded that day.If not traded, they are valued at the mean of the bid and asked prices on the primary exchange on which they are traded.Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees ("Trustees"). A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security's (or asset's) fair value.Such fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likley to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security's disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company's financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security.) There were no securities fair valued in accordance with such procedures established by the Trustees at January 31, 2014. GAAP requires disclosure of fair valuation measurements as of each measurement date.In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund's investments and summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical securities Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund's own assumptions based on the best information available. A financial instrument's level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1.Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The Fund did not hold any Level 3 securities during the three months ended January 31, 2014. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of January 31, 2014. Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total (Value in $000s) Assets: Convertible Bonds $
